O’SCANNLAIN, Circuit Judge,
concurring specially.
Because Carson Harbor has made no effort to seek compensation for an alleged taking through a writ of mandamus and Kavanau adjustment, I agree that its regulatory takings claim must be dismissed as unripe. Any analysis of the California procedures in this case would necessarily be speculative. But I write separately to express my concern that California’s procedures may not provide “just compensation” because the burden of compensation falls not on the government as the representative of the benefitting general public, but on a select group of future tenants.
*831The Supreme Court has repeatedly explained the central purpose of the Takings Clause: “The Fifth Amendment’s guarantee that private property shall not be taken for a public use without just compensation was designed to bar Government from forcing some people alone to bear public burdens which, in all fairness and justice, should be borne by the public as.a whole.” Armstrong v. United States, 364 U.S. 40, 49, 80 S.Ct. 1563, 4 L.Ed.2d 1554 (1960); see also Palazzolo v. Rhode Island, 533 U.S. 606, 618-19, 121 S.Ct. 2448, 150 L.Ed.2d 592 (2001) (citing Armstrong to illustrate “the purpose of the Takings Clause”); Eastern Enters. v. Apfel, 524 U.S. 498, 522, 118 S.Ct. 2131, 141 L.Ed.2d 451 (1998) (plurality op.) (citing Armstrong as expressing “the aim of the [Just Compensation] Clause”); First English Evangelical Lutheran Church of Glendale v. County of Los Angeles, 482 U.S. 304, 315, 107 S.Ct. 2378, 96 L.Ed.2d 250 (1987) (citing Armstrong for “[t]his basic understanding of the [Fifth] Amendment”); Penn. Cent. Transp. Co. v. City of New York, 438 U.S. 104, 123-24, 98 S.Ct. 2646, 57 L.Ed.2d 631 (1978) (citing Armstrong in discussing the “factors that have shaped the jurisprudence of the Fifth Amendment”). The clear import of this central principle of takings law, and of the language of the Fifth Amendment itself, is that those whose property has been taken for public use must be compensated by the general public through the government. The Fifth Amendment is therefore violated when government attempts to lay the general public’s burden of just compensation on third parties.
Although the Court has wrestled with many issues in its extensive takings jurisprudence — most notably, the intricate question of regulatory takings — it has invariably operated under the assumption that the government is the entity charged with paying just compensation. See, e.g., Tahoe-Sierra Pres. Council v. Tahoe Reg’l Planning Agency, 535 U.S. 302, 322, 122 S.Ct. 1465, 152 L.Ed.2d 517 (2002) (“When the government physically takes possession of an interest in property for some public purpose, it has a categorical duty to compensate the former owner[.]”) (citation omitted); First English, 482 U.S. at 319, 107 S.Ct. 2378 (“Where this burden results from governmental action that amounted to a taking, the Just Compensation Clause of the Fifth Amendment requires that the government pay the landowner for the value of the use of the land during this period.”); id. at 321, 107 S.Ct. 2378 (“[N]o subsequent action by the government can relieve it of the duty to provide compensation for the period during which the taking was effective.”); Kaiser Aetna v. United States, 444 U.S. 164, 180, 100 S.Ct. 383, 62 L.Ed.2d 332 (1979) (“And even if the Government physically invades only an easement in property, it must nonetheless pay compensation.”). Together, these cases stand for a clear proposition: once the government executes a taking, the Constitution does not permit it to shift the public’s burden of just compensation to third parties. When property is taken for public use under the Fifth Amendment, the public — and not specific individuals or groups at the order of the government— must pay.
If Carson Harbor were to establish that it had suffered a regulatory taking, a Ka-vanau adjustment would provide that future renters alone compensate Carson Harbor in the form of increased rents. Thus, future-tenants — some of whom may not have even received the benefit of the earlier confiscatory rates — would be forced to pay for the rental review board’s taking of property for public use. I seriously doubt that such outcome would amount to the “just compensation” demanded by the Fifth Amendment, for it violates the prin*832ciple that compensation must be just both to the deprived property owner and the taking public. See United States v. Commodities Trading Corp., 339 U.S. 121, 123, 70 S.Ct. 547, 94 L.Ed. 707 (1950) (“[T]he dominant consideration always remains the same: What compensation is ‘just’ both to an owner whose property is taken and to the public that must pay the bill? ”) (emphasis added).
Because California’s recently altered procedures were not tested in this case, however, consideration of such a weighty but hitherto unexplored issue must be deferred to another occasion, when it is squarely presented for our review.